Appeal by the defendant from a judgment of the Supreme Court, Kings County (Gerges, J.), rendered October 4, 2001, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, there was a sufficiént factual predicate to support a jury instruction on the concept of flight as evidence of consciousness of guilt (see People v Jamison, 173 AD2d 341 [1991]). The Supreme Court properly cautioned the jury that evidence of consciousness of guilt may not be the sole basis for a finding of guilt (see People v Yazum, 13 NY2d 302, 304 [1963]; People v Lockerby, 178 AD2d 805 [1991]; People v Miller, 123 AD2d 721 [1986]). It is undisputed that the defendant immediately fled from the scene of the shooting on February 22, 2000. On February 25, 2000, the defendant became a suspect in the shooting. From that time through April 2000, the assigned detective attempted, without success, to locate the de*697fendant by canvassing the area where he resided and conducting computer checks. The defendant ultimately was located and apprehended in Florida on June 29, 2000.
The defendant’s remaining contentions are unpreserved for appellate review, and in any event, without merit. Luciano, J.P., Mastro, Spolzino and Skelos, JJ., concur.